JUDGMENT

                                  Court of Appeals
                               First District of Texas
                                   NO. 01-12-00647-CR

                     CARLTON CHARLES PENRIGHT, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1247950).

       This case is an appeal from the final judgment signed by the trial court on June 28,
2012. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered September 29, 2015.

Panel consists of Chief Justice Radack and Justices Massengale and Huddle. Opinion
delivered by Justice Huddle.